In a medical malpractice action, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered March 13, 1978, which is in favor of defendant Interboro General Hospital upon the trial court’s granting of said defendant’s motion (1) to set aside the jury verdict in favor of plaintiff and (2) for a directed verdict. Judgment affirmed, without costs or disbursements. There is no evidence in the record of a causal connection between respondent’s alleged departure from proper hospital practice and plaintiff’s injuries. Suozzi, J. P., Lazer, Shapiro and Cohalan, JJ., concur.